                   Case: 1:19-cv-01686 Document #: 11 Filed: 03/20/19 Page 1 of 2 PageID #:71

AO 440 (Rev. 05/00) Summons in a Civil Action


                                           NI




CHARLES F. GILBERT and SANDRA D.
GILBERT
                                                                CASE NUl'VIBER:    1:19-cv-01686
                                V.                              ASSIGNED JUDGE:
                                                                                   Hon. John Robert Blakey
 BMO HARRIS. N.A.; NATIONSTAR MORTGAGE LLC, D/B/A MR. COOPER:
 AMERICAN HONDA FINANCE CORPORATION: FORD MOTOR CREDIT
 COMPANY LLC. D/8/A LINCOLN AUTOMOTIVE FINANCIAL SERVICES:
                                                                DESIGNATED
 TAMMAC HOLDINGS CORPORATION. D/R/A TAMMAC FINANCIAL: WELLS
 FARGO BANK. N.A.: TRANSUNION. LLC: and EQUIFAX INFORMATION     MAGISTRATEJUDGE:   Hon. Mary M. Rowland
 SERVICES. LLC




                    TO:   (Name and address of Defendant)

                  BMO HARRIS, N .A.
                  Il l WMONROESt
                  CHICAGO, IL 60603



          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY                (name and address)

                 Majdi Y. Hijazin
                 Sulaiman Law Group, Ltd.
                 2500 South Highland Avenue, Suite 200
                 Lombard, IL 60148


                                                                            21
an answer to the complaint which is herewith served upon you,      _________ days after service ofthis
summons upon you, exclusive ofthe day of service. Ifyou fail to do so,judgmentby default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period oftime after service.




                                                                                     arch 11, 2019
                 Case: 1:19-cv-01686 Document #: 11 Filed: 03/20/19 Page 2 of 2 PageID #:72


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1: 19-cv-01686

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, ifany)    Charles & Sandra Gilbert v BMO Harris, N .A.
 was received by me on (date)                     03/11/2019

           0 I personally served the summons on the individual at (place) 111 w Monroe St., Chicago. IL 60603
                                                                        on (date)                     ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          ---------- - ----- , a person of suitable age and discretion who resides there,
          on (date) --- ---- ' and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)   Em ily Rogman _
                                                                               _____________
                                                                                               , who is
            designated by law to accept service of process on behalf of (name of organization)
          -=B::...cM_O_H..:..ar_ r-'is-'-,_N_ ._A_. ________________ on (date) ---------
                                                                                 03/19/2019 ; or

           □   I returned the summons unexecuted because                                                                   ; or

           0 Other (specify):



           My fees are$                            for travel and$                for services, for a total of$     0.00


           1 declare under penalty of perjury that this information is true.


 Date:          03/19/2019


                                                                             Michael Costanza - Process Server
                                                                                     Printed name and title

                                                                            R.O.S. Consulting, Inc. -117-001339
                                                                             23900 W Industrial Drive, Suite 3
                                                                                    Plainfield, IL 60585
                                                                                        Server 's address

 Additional information regarding attempted service, etc:
